124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Dominic BLACKSHIERS, Appellant.
No. 97-2641.
United States Court of Appeals, Eighth Circuit.
Aug. 26, 1997.Submitted Aug. 20, 1997.Filed Aug. 26, 1997.  Appeal from the United States DistrictCourt for the Eastern District of Missouri.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
In this 28 U.S.C. § 2255 proceeding, Dominic Blackshiers appeals the district court's1 application of a firearm enhancement to his drug sentence, see U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) (1995), after it vacated Blackshiers's 18 U.S.C. § 924(c)(1) conviction under Bailey v. United States, 116 S.Ct. 501 (1995).  After a careful review of the record and the parties' submissions, we reject Blackshiers's arguments.  See Gardiner v. United States, 114 F.3d 734, 735-37 (8th Cir.1997);  United States v. Harrison, 113 F.3d 135, 137-38 (8th Cir.1997).


2
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri